Blackford, J.
Ejectment for a quarter section of land in Vigo county. Plea, not guilty. The cause was submitted to the Court, and judgment rendered for the defendant'.
The plaintiff proved a legal title, prima facie, in his lessors to the land.
The defendant claimed title under D. Deming, who had *336purchased the land in 1824, at a sale for the taxes of that .year. The sale of the land was for the following taxes, named in the assessment-roll, viz.: state tax, one dollar and sixty cents; county tax, eighty cents; road tax, one dollar and fifty cents; and the costs; the whole amounting to four dollars and forty-eight cents.
A. Ilinney and S. B. Gookins, for the plaintiff.
J. Whitcomb and J. Law, for the defendant.
By the revenue law of 1824, the state tax was fixed at a certain sum for every hundred acres of land, according to the rate. But the 'amount of the county tax on land wa's not so fixed. It could not exceed one-half of the state tax; but its amount, up to that limit, depended upon the action of the board of county commissioners. There could be no county tax pn land, until the board of commissioner’s had, by their order, said what the amount of it should be. That order was to be made at the February session of the board, was to be a matter of record, and was to be laid before the assessors, at their meeting to correct the assessments, in order that they might be enabled to carry out the amount of the tax. R. C. 1824, p. 338, ss. 1, 7, 10.
On the trial, there was no evidence that the board of county commissioners had determined what should be the amount of the county tax on land for 1824; and the legality of the tax therefore was not proved. The defendant was bound to show that the taxes, under which the sale was made, were authorized by law. That he failed to do as respects the county tax; and his title, therefore, was not proved to be valid. Mason v. Roe d. Woods, 5 Blackf. 98. Whether the road tax was legal or not, it is not necessary to decide.

Per Curiam.

The judgment is reversed with costs. Cause remanded, &c.